Citation Nr: 0403922	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease 
as a residual of beriberi.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran had recognized service from December 1941 to 
January 1943 and from August 1945 to January 1946.  He was a 
prisoner of war (POW) of the Japanese Government from June 
1942 to January 1943.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Initially, it is noted that, by a rating decision dated in 
April 1993, the RO denied the veteran's claim of service 
connection for arteriosclerotic heart disease with coronary 
artery disease, myocardial infarction, vagovagal syncope, and 
chest pains on the basis that heart disease was not shown 
during his period of active duty service or during the one 
year presumptive period for cardiovascular disorders.  The 
veteran did not appeal this determination and it became 
final.  38 U.S.C.A. § 7105.  He is not presently claiming 
that it should be reopened.  Accordingly, inasmuch as the 
veteran claims that his ischemic (arteriosclerotic) heart 
disease is the result of beriberi suffered during his period 
of captivity as a POW, the discussion herein will be limited 
to consideration of the statutory presumptions afforded to 
former POWs as they apply to the veteran's claim for service 
connection for ischemic heart disease.


FINDING OF FACT

The veteran was interned or detained as a prisoner of war for 
30 days or more; however, he did not have edema of the legs 
at that time and did not develop beriberi heart disease.





CONCLUSION OF LAW

The veteran's ischemic heart disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112(b)(2); 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law after this claim was filed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the claim of service connection for ischemic 
heart disease as a residual of beriberi, the Board finds that 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on the 
veteran's appeal at this time, as all notification and 
development action needed to render a fair decision has, to 
the extent possible, been accomplished.  

Through the rating decision, Statement of the Case, and 
various correspondence and communication from the RO (in 
particular, a May 2001 letter), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim and he has been 
provided ample opportunity to submit information and 
evidence.  

Moreover, in the May 2001 letter, the appellant was advised 
as to what information he should provide and what information 
VA would obtain for him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The appellant's service records, his VA 
examination reports, as well as his VA and private outpatient 
treatment records have been obtained.  He has not identified, 
and the record does not otherwise indicate, that any 
additional pertinent evidence exists that is necessary for a 
fair adjudication of the claim.  Accordingly, VA has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate his claim.  

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Analysis

The veteran is a former prisoner of war who was interned for 
more than 30 days.  He suffers from ischemic 
(arteriosclerotic) heart disease.  Heart disease was not 
present in service, but was first shown in about 1983, 
decades after service discharge.  The veteran claims service 
connection under the theory that his ischemic heart disease 
is related to his experiences as a former POW when he had 
beriberi and experienced localized edema during his 
captivity.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Presumptive periods are not intended to limit 
service connection to disease so diagnosed when the evidence 
warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.

An associated note provides that for purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.

In simple terms, this regulation means that if a former 
prisoner of war experienced localized edema during captivity 
and later developed ischemic heart disease, the ischemic 
heart disease is considered beriberi heart disease (for VA 
compensation purposes) and is therefore a disease subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309(c).  In Lendenmann v. Principi, 3 Vet. 
App. 345, 348 (1992), the Court defined ischemia as 
"[h]ypoemia; local anemia due to mechanical obstruction 
(mainly arterial narrowing) of the blood supply."  
Memorandum Number 94-6, a December 22, 1994, memorandum from 
VA's Director of Compensation and Pension to the VA Regional 
Offices, indicates that ischemic heart disease is another 
term for coronary artery disease, coronary heart disease, and 
arteriosclerotic heart disease.  

As explained in the introduction portion of this decision, 
the issue of service connection for arteriosclerotic heart 
disease as directly related to active duty service or shown 
during the one year presumptive period for cardiovascular 
disorders has been previously adjudicated by the RO and this 
determination has become final.  38 U.S.C.A. § 7105(c).  
Accordingly, this decision is limited to consideration of the 
veteran's claim for service connection in accordance with the 
statutory presumptions afforded to former POWs.

The service department has certified that the veteran was a 
POW from June 5, 1942, to January 25, 1943.

A June 1999 report of VA examination includes a finding of 
non-critical coronary artery disease and a diagnosis of no 
objective evidence for clinical ischemic heart disease of a 
significant degree.  Accordingly, the veteran has been 
diagnosed with ischemic heart disease, although it is not of 
a significant degree.

Having concluded that the veteran has been shown to have had 
more than 30 days of confinement as a POW and he has a 
current diagnosis of ischemic heart disease, the applicable 
regulations provide for presumptive service connection for 
residuals of beriberi heart disease, which includes ischemic 
heart disease, where there is evidence of "localized edema" 
during captivity.  38 C.F.R. § 3.309(c).

The probative evidence fails to establish that the veteran 
had beriberi or experienced localized edema during his 
captivity from June 1942 through January 1943.  Although the 
veteran now claims that he had beriberi and experienced 
localized edema while a POW, his current statements and 
testimony are inconsistent with prior evidence concerning 
this issue.  

Specifically, review of the medical records reflects that, in 
July 1943, shortly after his release from captivity, he was 
treated for malaria.  He was described as physically well-
developed and fairly nourished.  Examination of the 
extremities was described as negative.  

The veteran's Affidavit for Philippine Army Personnel, PA AGO 
Form 23, dated in September 1945 and January 1946, are silent 
as to suffering from beriberi or experiencing swelling of the 
legs or feet.  Similarly, although affidavits from the 
veteran and a fellow POW, dated in July 1967, note numerous 
disorders experienced by the veteran during captivity, they 
do not allege that he had beriberi or experienced localized 
edema during captivity.

The first allegation of having beriberi or experiencing 
localized edema during his period of captivity is contained 
in the veteran's July 1992 VA Form 21-526, Veteran's 
Application for Compensation or Pension, which notes that he 
incurred beriberi while a POW.  Similarly, affidavits from 
two fellow POWs, dated in August 1993, as well as a Former 
Prisoner of War (POW) Medical History, VA Form 10-0048, dated 
in February 2001, recollect that the veteran had beriberi and 
localized edema during captivity.  

Upon consideration of the foregoing conflicting statements as 
to whether the veteran had beriberi or suffered from 
localized edema during captivity and in the absence of 
corroborating clinical evidence, the Board finds that the 
preponderance of the evidence supports the conclusion that 
the veteran did not have beriberi or localized edema as a 
POW.  The Board places greater probative value on the medical 
evidence and earlier medical histories reported by the 
veteran as opposed to the recollections made almost 50 years 
later, when there was a potential for pecuniary gain.  In 
this regard, it is noted that it is the duty of the Board as 
the fact finder to determine the credibility of the testimony 
and other lay evidence.  Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  It is further noted that not only may 
the veteran's memory have dimmed with time, but self interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Inasmuch as the weight of the credible evidence demonstrates 
that the veteran did not have beriberi or localized edema 
during his period of captivity as a POW, service connection 
for ischemic heart disease as a result of beriberi heart 
disease is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for ischemic heart disease 
as a residual of beriberi is denied.  




_______________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



